 

 

Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

 
   
    

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Central District of California

 

weaned
aie
an

 

Q) Chapter 7
Q Chapter 11
C) Chapter 12 ae
A Thepter 13 LJ Check if this is an

Case number (if known) Chapter you are filing under:
| amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 02/20

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

aa identify Yourself
About Debtor 1: oo About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name
Write the name that is on your ib

government-issued picture “ =
identification (for example, First name First name
your driver's license or

passport). Middle eS Lt Ep Middle name
Bring your picture

identification to your meeting = Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr., Hl, fH) Suffix (Sr., Jr, Il, fll)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

3. Only the last 4 digits of OX = %K = 7. G O % OK - ee

your Social Security

number or federal OR OR

Individual Taxpayer

identification number 9x - x -_ a
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

Debtor 1

 

First Nama

Middle Name

Last Name

Case number (if known),

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor. 1:

a have not used any business names or EINs.

About Debtor.2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

 

Business name

Business name

 

 

Business name

EN

EN

Business name

EN”

EN

 

 

5. Where you live

D UU LW

Number Street

 

Hurt lr oP py ft 3

City Fe LC "State ZIP Code
GUI OLE

County

 

 

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Cede

 

County

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for

Over the last 180 days before filing this petition,

 

 

 

 

C) Over the last 180 days before filing this petition,

 

 

 

 

 

bankruptcy | have lived in this district longer than in any | have lived in this district longer than in any
other district. other district.
() | have another reason. Explain. () | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
 

 

Debtor 1

Case o-2U-f/lool-laS DVocl Filed Os/l2zizQO Entered Vso/l2i20 Ol 22750

Case number (if known)

 

First Name

Middie Name

Last Name

re Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing fo file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

C) Chapter 7
U0) Chapter 11

i 42
Chapter 13

 

How you will pay the fee

| will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

LJ 1 need to pay the fee in installments. If you choose this option, sign and. attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

LJ | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

Have you filed for
bankruptcy within the

Bio

 

 

 

 

Official Form 101

last 8 years? Ul Yes. District When Case number
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy ae
cases pending or being
filed by a spouse who is Ol Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When __ sss SSC Cass number, if known.
MM/DD/YYYY
41. Do you rent your (No. Go to line 12.
_ residence? Q] Yes. Has your landlord obtained an eviction judgment against you?

CU) No. Go to line 12.

(2 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this. bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

Debtor 1 Case number (i known),

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor Dro. Go to Part 4,
of any full- or part-time
business? 1) Yes. Name and location of business

A sole proprietorship is a

 

business you operate as an
individual, and is not a
separate legal entity such as

Name of business, if any

 

a corporation, partnership, o
LLC. ° peor Number _ Street

If you have more than one

 

sole proprietorship, use a
separate sheet and attach it

 

to this petition. City

Check the appropriate box to describe your business:

State ZIP Code

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
CL) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

U) Stockbroker (as defined in 11 U.S.C. § 101(53A))

| Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must Know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business
debtor? No. fam not filing under Chapter 11.

For a definition of smaif
business debtor, see

41 U.S.C. § 101(51D). the Bankruptcy Code.

any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

CI No. Iam filing under Chapter 11, but | am NOT a small business debtor according to the definition in

(Yes. | am filing under Chapter 11, ! am a small business debtor according to the definition in the Bankruptcy

Cade, and | do not choose to proceed under Subchapter V of Chapter 11.
LU Yes. |am filing under Chapter 11, | am a small business debtor according to the definition in the

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

Ea Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

 

14, Do you own or have any [No
property that poses or is

 

alleged to pose a threat C) Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own

If immediate attention is needed, why is it needed?

 

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City

Official Form 104

 

State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

 

Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750 \

Debtor 1

 

First Name Middle Name

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

Last Name

Case number (# known),

 

15. Tell the court whether
you have received a
briefing about credit
counseling. S 4

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

64

Official Form 101

About Debtor 1:

You must check one:

1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QO treceiveda briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Et certity that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

am not required to receive a briefing about
credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
- motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl] i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cd | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OQ 1am not required to receive a briefing about
credit counseling because of:

CJ incapacity. | have a mental iliness or a mental |
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CY Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
 

 

 

Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

Debtor 1

Case number (if known),

 

First Name

Middie Name

Last Name

Co Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

ae. Go to line 16b.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment.

CI No. Go to line 16c.
C] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Bf. | am not filing under Chapter 7. Go to line 18.

(2 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and C2 No
administrative expenses
are paid that funds will be C) Yes
available for distribution
to unsecured creditors?
48. How many creditors do 1-49 Q) 1,000-5,000 C) 25,001-50,000
you estimate that you C) 50-99 C) 5,001-10,000 C) 50,001-100,000
owe? CJ 100-199 C} 10,001-25,000 LJ More than 100,000
LJ 200-999
19. How much do you CO) $0-$50,000 CI $1,000,001-$10 million (I $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

CJ $50,001-$100,000
2 $100,001-$500,000
(4°$500,001-$1 million

C) $0-$50,000

C3 $50,001-$100,000
C2 $100,001-$500,000
(.-$500,001-$1 million

CY $10,000,001-$50 million
CI $50,000,001-$100 million
LI $100,000,001-$500 million

LY $1,000,001-$10 million

C2 $10,000,001-$50 million
C) $50,000,001-$100 million
C2 $100,000,001-$500 million

© $1,000,000,001-$10 billion
C2 $10,000,000,001-$50 billion
( More than $50 billion

(2 $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
CJ More than $50 billion

 

| have examined this petition, and { declare under penalty of perjury that the information provided is true and
correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

{ request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

For you

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152 * 1519, and 3:

x By x

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on Br ( Ly 2 Executed on

MM / DD LYYYY MM / DD /YYYY

page 6

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

 
Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

 

 

 

Debtor 1 Case number (if mown),

First Name Middie Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

 

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?
CJ] No

Yes
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?
LJ No

Yes

Did you pay or agree to pay someone who js not an attorney to help you fill out your bankruptcy forms?
{No

CJ Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an

 

 

 

attorney may @ to lose my rights or property if | do not properly handle the case.
x x
Signature of Debtor 1 Signature of Debtor 2
Date 3) ’ L/ . Date

Contact phone "Of! YI-3U.- We b 3 Contact phone mee
Cell phone ay Pe 304- 6464 “ Cell phone

Email address SR \p HOLE, Lh A Email address

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
 

 

 

 

Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

/ UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts. gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Sis CHM CASE NO.:

1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning

 

Pursuant to Local Bankruptcy Rule
Related Cases, to the petitioner’s best knowledge, information and belief:

|NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general pariners; or (vii) have, or within 180 days of the commencement of either
of the Related C#ses had, an interest in property that was or is included in the property of another estate under [1 U.S.C. § 54 1(a).]

AO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): (i/ closed] Date of Closing:
CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc,

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

¢ SCHEDULE A/B: PROPERTY “OFFICIAL FORM 106A/B - INDIVIDUAL” PART | (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

 

« SCHEDULE A/B: ASSETS — REAL, PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN

SCHEDULE “A/B” OF RELATED CASES:

 

JUDGE: DISTRICT/DIVISION:

 

2. CASE NO.:
CASE PENDING: (YES/NO): [Uf closed| Date of Closing:

 

 

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, ete,

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

 

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):

REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

 

RELATED CASES:

 

 
Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

[OVER]

DISCLOSURE OF RELATED CASES (cont'd)

CASE NOu JUDGE: DISTRICT/DIVISION:

CASE PENDING: (YES/NO): [ifclosed| Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART I (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B = PART 1!” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS ~ REAL PROPERTY "OFFICIAL FORM 2064/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN

SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be cligible to be debtors, Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:
lam admitted to practice in the Eastern District of New York (Y/N):
CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as

indicated elsewhere on this form.

Signatureof Pro-se Debtor/Petitioner

DT YORU IS Ly

Mailing Address of Debtor/Petitioner
Hirt Mm  ~Y _1243

City, State, Zip Code

Ab 6h BLO. CHttlo~

Email Address

U2 304 64 63

Area Code and Telephone Number

  

 

Signature of Debtor’s Attorney

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or

the dismissal of the case with prejudice.
NOTE: Any change in address miust be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise

result.

 
 

Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Case No,
Chapter

Debtor(s)

 

x

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an f must provide the following information:

Name of Debtor(s): Ye) ( b Hite

Address: iw, (MIMILT RW LW HU )W67 be) MY (C743
Email Address: SAU C41ETH a€ CHAL. Crp

Phone Number: ( AVA. ) 1 (- 676 3

 

 

CHECK THE APPROPRIATE RESPONSES:

FILING FEE:
/ __ PAID THE FILING FEE IN FULL

___APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.

ASSISTANCE WITH PAPERWORK:
LN O ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
____ HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

 
 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $
I/We hereby declare the information above under the penalty of perjury.
Dated: Y tbe DL

Debtor’s Sigefature

 

 

Joint Debtor’s Signature

 
Case o-2U-/lool-laS DVocl Filed Os/l2zizQ Entered Vo/l2i20 Ol 22750

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

; Chapter z
CHIE S. OEE Peviors) : 3 [0 rf 2D

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attomey for the debtor(s) hereby verifies that the
creditor matrix/list-of creditors submitted herein is truc and correct to the best of his or her
knowledge.

Dated:

iL

ébiora—*

 

_ Joint Debtor

sf
Attorney for Debtor

 

USBC-44 Rev. 11/13
